Citation Nr: 0620880	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  04-40 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 4, 
2000, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Vecchiollo




INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1966, and from September 1978 to March 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran was granted service 
connection for PTSD and the following disability ratings were 
assigned: 10 percent from February 4, 2000; 30 percent from 
February 25, 2002; 70 percent from April 22, 2000; and a 100 
percent from July 28, 2003.  The veteran has filed a timely 
appeal as to the issue of entitlement to an effective date 
earlier than February 4, 2000, for the grant of service 
connection for his PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA). 

The RO provided the veteran with VCAA letters in April 2003 
and July 2003 pertaining to the issue of entitlement to an 
increased initial rating for his PTSD.  In December 2003, the 
veteran requested an effective date earlier than February 4, 
2000, for the grant of service connection for the disability.  
The question of whether the veteran is entitled to an earlier 
effective date is a "downstream issue," or, in other words, 
an issue arising from his original claim for service 
connection or increased rating.  Although the RO provided a 
thorough explanation for the reasons why the earlier 
effective date claim was denied in the September 2004 
statement of the case, the duty to inform a claimant is not 
satisfied by various post-decisional communications, such as 
the notice of decision, statement of the case, or 
supplemental statement of the case, from which a claimant 
might have been able to infer what evidence was needed to 
prevail on the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  Therefore, to comply fully with 
the VCAA, on remand, the veteran should be provided notice 
regarding entitlement to an earlier effective date for the 
grant of service connection for PTSD.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  

Accordingly, the case is REMANDED for the following action:

1. Send the veteran another VCAA letter in 
accordance with 38 U.S.C.A. § 5102, 5103, 
5103A, and 5107 (West 2002 & Supp. 2005).  
The VCAA notice must include mention of 
the evidence needed to establish 
entitlement to an earlier effective date 
for the grant of service connection for 
PTSD.  This letter should also inquire as 
whether the veteran alleges that he filed 
a claim for PTSD prior to February 4, 
2000, and, if so, he should submit all 
evidence in his possession pertaining to 
this issue.  

2.  Then readjudicate the claim for an 
earlier effective date for the grant of 
service connection for PTSD in light of 
any additional evidence obtained.  If the 
benefit sought is not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

